DETAILED ACTION
	In Reply filed on 07/15/2022, claims 1-3 and 5-21 are pending. Claims 6-11 are withdrawn based on restriction requirement. Claims 1 and 12 are currently amended. Claims 16-21 are newly added. Claims 1-3, 5, and 12-21 are considered in the currently Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous Objections to the specification have been withdrawn based on the Applicant’s amendments to the specification. 
Previous 35 USC 112(f) interpretation of the limitation “thermal energy transfer mechanism” has been withdrawn based on the Applicant’s argument, thus, it has been interpreted under broadest reasonable interpretation.
35 USC 101 rejections of claims 1-5 and 12-15 have been maintained based on the Applicant’s arguments. See Response to Argument below.
35 USC 102 rejections of claims 1-5 and 12-15 have been withdrawn based on the Applicant’s amendments. However, new rejections have been established. 
Claim Rejections - 35 USC § 101
Claims 1-3, 5, 12-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring profile information for a layer of a volume of build material in an additive manufacturing system; dividing the layer of the volume of build material into thermal voxel; approximating from the profile information, a per thermal voxel attribute of build material particles. 
The limitation of acquiring profile information for a layer of a volume of build material in an additive manufacturing system, under its broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “acquiring” in the context of this claim encompasses the user manually receiving or determining the profile information for a layer of a volume of build material. Likewise, the limitation of dividing the layer of the volume of build material into thermal voxel, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “dividing” in the context of this claim encompasses the user manually dividing the layer of the volume of build material into sections of thermal voxel. Similarly, the limitation of approximating from the profile information, a per thermal voxel attribute of build material particles, under its broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “approximating” in the context of this claim encompasses the user manually estimate a per thermal voxel attribute of build material particle based on profile information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “adjusting an operation of the additive manufacturing system based on an approximated per thermal voxel attribute”. None of the additional element integrated the abstract idea into a practical application as to identify how the operation will be adjusted based on the approximated per thermal voxel attribute. The claim does not include additional element that are significantly more than the abstract idea. In other words, the claim does not include additional elements that are not routine and conventional, because it does not impose any meaningful limits on practicing the abstract idea. The claim is considered to be directed to an abstract idea. Mere instructions to perform adjustment of the operation based on the approximated per thermal voxel attribute cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claim 2 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “adjusting an operation… comprises adjusting at least one of: a deposition of the build material; an application of a fusing agent to the build material; and an application of heat to the build material.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 3 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “determining a thermal voxel size based on at least one thermal energy transfer mechanism for an additive manufacturing system.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “wherein the per thermal voxel attribute is selected from the group consisting of….” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 12 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “determining a device voxel size for an additive manufacturing system…” and “… for each thermal voxel; determining a thermal diffusivity determine an operational adjustment based on the thermal diffusivity…”. The limitation of determining a device voxel size for an additive manufacturing system, under its broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually receiving or determining the device voxel size. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 13 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites the thermal voxel size is determined based on multiple thermal energy transfer mechanisms for the additive manufacturing system.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 14 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “…performed for each deposited layer of build material.” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 15 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “the thermal energy transfer mechanism is selected form the group consisting of…” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 16 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “wherein determining the operational adjustment based on the thermal diffusivity…” The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 17 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “determining the mapping between thermal voxel attributes to thermal diffusivity…”. The limitation of determining the mapping between thermal voxel attributes to thermal diffusivity, under its broadest reasonable interpretation, covers performance of the mathematical concept. That is, nothing in the claim element integrated the mathematical relationship into a practical application. For example, “determining the mapping” in the context of this claim encompasses a present of correlation between two variables (thermal voxel attribute and thermal diffusivity). If a claim limitation, under its broadest reasonable interpretation, covers a mathematical relationship and fails to integrate the concept into a practical application, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 18 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “wherein the attribute is an attribute that affects a thermal reaction of the build material within the thermal voxel”. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 20 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “performing surface metrology to identify individual build material particles in the thermal voxels…”. The limitation of performing surface metrology, under its broadest reasonable interpretation, covers performance of the mathematical concept. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user manually receiving or determining the surface texture of the thermal voxels. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim 21 does not provide any additional elements that are sufficient to amount to significantly more than the judicial expectation. In particular, the claim only recites “wherein the thermal voxel comprises multiple device voxels”. The additional elements are routine and conventional and does not impose any meaningful limits on practicing the abstract idea. Mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not integrating the abstract idea into a practice application. Thus, it is rejected by virtue of depending on an abstract claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2015/0352839 (“Folkins et al” hereinafter Folkins).
Regarding Claim 1, Folkins teaches a method (Figure 2 and [0021]), comprising: 
acquiring profile information for a layer of a volume of build material in an additive manufacturing system (Figure 2 and [0015], three-dimensional data are obtained which correspond to thin layers of the part); 
dividing the layer of the volume of build material into thermal voxels ([0020], the data identify the different materials in each column of voxels and the height for each material in each column based on the magnitude of the contraction and expansion as the part is built due to the ability of the part to absorb additional heat changes as the size of the part changes [0016]), a thermal voxel being a volume wherein at least one thermal energy transfer mechanism does not change more than a predetermined amount (height of the voxel is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion, which are thermal energy transfer mechanism, will impact the size of the voxel. Thus, it is implied that the thermal profile is a part of the profile when approximating the voxel); and 
for each thermal voxel ([0020]): approximating from the profile information, an attribute of build material particles within the thermal voxel ([0020], height identification data provide a start and stop height in the Z direction for any material to be ejected for a layer at each voxel position in the X/Y plane of the part); and adjusting an operation of the additive manufacturing system within the thermal voxel based on an approximated attribute ([0021], in response to a difference between a height of a material in a voxel currently being printed and a stop height for the material in the voxel becoming less than a predetermined threshold, the controller can operate the printhead driver to eject drops of the material at a smaller volume).
Regarding Claim 2, Folkins teaches the method of claim 1, wherein adjusting an operation of the additive manufacturing system comprises adjusting at least one of: a deposition of the build material ([0020], height identification data provide a start and stop height in the Z direction for any material to be ejected for a layer at each voxel position in the X/Y plane of the part); an application of a fusing agent to the build material; and an application of heat to the build material.
Regarding Claim 3, Folkins teaches the method of claim 1, further comprising determining a thermal voxel size based on at least one thermal energy transfer mechanism for an additive manufacturing system ([0016] and [0020], height of the voxel is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion, which are thermal energy transfer mechanism, will impact the size of the voxel. Thus, the voxel size is directly based on the thermal energy mechanism).
Regarding Claim 5, Folkins teaches the method of claim 1, wherein the per thermal voxel attribute is selected from the group consisting of: a per thermal voxel packing density; a per thermal voxel surface area; a per thermal voxel surface energy; a per thermal voxel particle size distribution; and a per thermal voxel exposed surface area ([0020], height identification data provide a start and stop height in the Z direction for any material to be ejected for a layer at each voxel position in the X/Y plane of the part which directly related to the surface area of voxel that is exposed to radiation/heat). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0352839 (“Folkins et al” hereinafter Folkins) as applied to claim 1 above, and further in view of US2019/0240775 (“Graham et al” hereinafter Graham).
Regarding Claim 12, Folkins teaches the method of claim 1, further comprising: 
determining a device voxel size for an additive manufacturing system  based on hardware capabilities of the additive manufacturing system([0003], the three-dimensional additive process is performed in a printer in a layer-by-layer manner, the resolution of the inkjets in the printheads is less than the resolution required for the part [0014]), a device voxel being a minimum hardware spatial addressability ([0014], the resolution of the inkjets in the printheads is less than the resolution required for the part); 
determining a thermal voxel size based on a thermal energy transfer mechanism for the additive manufacturing system ([0016] and [0020], height of the voxel is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion, which are thermal energy transfer mechanism, will impact the size of the voxel. Thus, the voxel size is directly based on the thermal energy mechanism);
dividing a layer of a volume of build material in a bed of the additive manufacturing system into thermal voxels ([0020], the data identify the different materials in each column of voxels and the height for each material in each column based on the magnitude of the contraction and expansion as the part is built due to the ability of the part to absorb additional heat changes as the size of the part changes [0016]), a thermal voxel being a volume wherein at least one thermal energy transfer mechanism does not change (height of the voxel is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion, which are thermal energy transfer mechanism, will impact the size of the voxel. Thus, it is implied that the thermal profile is a part of the profile when approximating the voxel), wherein the thermal voxel is at least a same size as a device voxel ([0020], these height identification data for each voxel position to be formed by the printhead(s) 22 in the printer are provided to the controller 34 for operation of the printhead(s) 22, which implied the thermal voxel must at least be the same size as the device voxel for the printhead to be capable of printing them); and 
during additive manufacturing (Figure 2): acquiring surface profile information for a surface of the layer of the volume of build material in the bed of the additive manufacturing system(Figure 2 and [0015], three-dimensional data are obtained which correspond to thin layers of the part); approximating from the surface profile information, an attribute of build material particles within the thermal voxel ([0020], height identification data provide a start and stop height in the Z direction for any material to be ejected for a layer at each voxel position in the X/Y plane of the part).
Folkins further teaches the magnitude of these contractions and expansions may change as the part is built because the ability of the part to absorb additional heat changes as the size of the part increases ([0016]), but fails to explicitly teach for each thermal voxel; determining a thermal diffusivity; determining an operational adjustment based on the thermal diffusivity; and adjusting an operation of the additive manufacturing system within the thermal voxel based on the thermal diffusivity.
	However, Graham teaches determining a thermal diffusivity (Figure 5A, block 520 and [0058], an estimate is generated for the current cell as to the heat-loss-characteristic of the corresponding portion of the object to be built, where the heat-loss-characteristics is the definition of thermal diffusivity); determining an operational adjustment based on the thermal diffusivity (Figure 5A, block 524, for the current cell, parameters are determined for driving the laser(s) for processing the cell, with the parameters including, for example, power, speed and focus); and adjusting an operation of the additive manufacturing system based on the thermal diffusivity (the amount of accumulated heat may be used to adjust the underlying thermal voxelated thermal model to reflect the amount of heat designed to fall in each of the voxels [0080]).
	Folkins and Graham are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with generating scan path based on the thermal and/or strain modeling of the voxel of build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as disclosed by Folkins to incorporated determining a thermal diffusivity and adjust the operation based on the thermal diffusivity as taught by Graham to determine the parameters for operating the curing source for melting the build materials such that the heat flowing through the top surface of the cell is sufficient to melt through a predetermined depth of material to result in a desired melt pool width at that depth ([0064]-[0065]). 
Regarding Claim 13, the combination of Folkins and Graham teaches the method of claim 12, the thermal voxel size is determined based on multiple thermal energy transfer mechanisms for the additive manufacturing system (Folkins, [0016] and [0020], height of the voxel is directly related to the thermal properties of the voxel and the magnitude of the contraction and expansion, which are directly related to thermal energy transfer mechanisms, will impact the size of the voxel. Thus, the voxel size is directly based on the thermal energy mechanism). 
Regarding Claim 14, the combination of Folkins and Graham teaches the method of claim 12, wherein acquiring profile information, approximating a per thermal voxel attribute of build material particles, and adjusting an operation of the additive manufacturing system, are performed for each deposited layer of build material (Folkins, [0020], after the last printed layer is cured or hardened, the next layer of the part can be printed in the manner described above).
Regarding Claim 15, the combination of Folkins and Graham teaches the method of claim 12, wherein the thermal energy transfer mechanism is selected from the group consisting of: thermal fusion; thermal conduction (Graham, [0058], cells/voxels are generated based on estimated heat-loss characteristic which may depend on the heat-loss-characteristics of surrounding cells in the object-during build); thermal convection; thermal radiation; and thermal vaporization.
Regarding Claim 16, the combination of Folkins and Graham teaches the method of claim 12.  Folkins fails to explicitly teach wherein determining the operational adjustment based on the thermal diffusivity comprises consulting a database that comprises a mapping between: thermal voxel attributes and thermal diffusivity; and thermal diffusivity and operational adjustments.
However, Graham teaches determining the operational adjustment based on the thermal diffusivity (Figure 5A, block 524, for the current cell, parameters are determined for driving the laser(s) for processing the cell, with the parameters including, for example, power, speed and focus) comprises consulting a database that comprises a mapping between: thermal voxel attributes and thermal diffusivity (Figure 5A, block 518 and 520, [0056], a set of constraining characteristics may be developed to address production and/or finished-object-attribute objectives for the object to be built by correlates the heat-loss-characteristic of the corresponding portion of the object to be built and the attribute [0058]); and thermal diffusivity and operational adjustments (Figure 5A, block 520 and 524, the amount of accumulated heat may be used to adjust the underlying thermal voxelated thermal model to reflect the amount of heat designed to fall in each of the voxels [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as disclosed by Folkins to incorporated determining the operational adjustment based on the thermal diffusivity as taught by Graham to determine the parameters for operating the curing source for melting the build materials such that the heat flowing through the top surface of the cell is sufficient to melt through a predetermined depth of material to result in a desired melt pool width at that depth ([0064]-[0065]).
Regarding Claim 19, Folkins teaches  the method of claim 1, but fails to explicitly teach wherein the operation of the additive manufacturing system is adjusted such that a temperature profile of the thermal voxel approximately matches a thermal profile of another thermal voxel.
However, Graham teaches the operation of the additive manufacturing system is adjusted such that a temperature profile of the thermal voxel approximately matches a thermal profile of another thermal voxel ([0066], each cell/voxel is to be maintained at or above a minimum temperature (sufficient to maintain the material in a molten state) for a minimum period of time implied the thermal profile across thermal voxels are maintained at or above a same minimum temperature for a minimum period of time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as disclosed by Folkins to adjusted the operation of the additive manufacturing system such that a temperature profile of the thermal voxel approximately matches a thermal profile of another thermal voxel as taught by Graham to produce a desirable grain structure in the finished object ([0066]). 
Regarding Claim 20, the combination of Folkins and Graham teaches the method of claim 1, further comprising performing surface metrology to identify individual build material particles in the thermal voxels (Folkins, [0021], being able to sense or react to height differences enables parts to be formed with different or enhanced properties. As used herein, “properties” refers to measurable parameter of a material such as smoothness, color, hardness, and the like which are examples of surface metrology and disclosed the type of material used based on the properties).
Regarding Claim 21, the combination of Folkins and Graham teaches the method of claim 12, but fails to explicitly teaches wherein the thermal voxel comprises multiple device voxels.
Folkins discloses the three-dimensional additive process is performed in a printer in a layer-by-layer manner ([0003]) and the resolution of the inkjets in the printheads is less than the resolution required for the part [0014]) and device voxels are depended on the minimum resolution of the 3D system. Thus, it is implied that the resolution of the 3D system, also known as device voxels, is smaller than the resolution required for the part, also known as thermal voxel. Therefore, one thermal voxel must comprises multiple device voxels. Alternatively, one of ordinary skill in the art would have find it obvious that the number of device voxels comprised within a thermal voxel depended on the type of 3D printer used.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0352839 (“Folkins et al” hereinafter Folkins), US2019/0240775 (“Graham et al” hereinafter Graham) as applied to claim 16 above, and further in view of WO2019/217438 (“Ghosh et al” hereinafter Ghosh), copy provided.
Regarding Claim 17, the combination of Folkins and Graham teaches the method of claim 16, but fails to teaches determining the mapping between thermal voxel attributes to thermal diffusivity by modeling a relationship between thermal voxel attributes and thermal diffusivity using machine-learning.
	However, Ghosh teaches determining the mapping between thermal voxel attributes to thermal diffusivity by modeling a relationship between thermal voxel attributes and thermal diffusivity using machine-learning (Page 3, lines 1-15).
	Folkins, Graham, and Ghosh are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with generating scan path based on the thermal and/or strain modeling of the voxel of build material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as disclosed by Folkins to implemented machining learning to model a relationship between thermal voxel attributes and thermal diffusivity as taught by Ghosh to integrated the inputs and generate the expected temperature map (Page 15, lines 30-31) to generated a feedback loop to generate outputs to control the heater (Page 15, lines 24-25).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0352839 (“Folkins et al” hereinafter Folkins).
Regarding Claim 18, Folkins teaches the method of claim 1, but fails to explicitly teach wherein the attribute is an attribute that affects a thermal reaction of the build material within the thermal voxel.
However, Folkins teaches the height identification data provide a start and stop height in the Z direction for any material to be ejected for a layer at each voxel position in the X/Y plane of the part ([0020]) which is directly related to the surface area of the voxel that is exposed to radiation/heat. Thus, it would have been obvious to one of ordinary skill in the art to recognizes that the surface area of the voxel will affect the thermal reaction within the thermal voxel since the exposed surface are directly associated with the amount of thermal exposure that the thermal voxel is exposed to.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that claims 1-5 and 12-15 should not be rejected under 35 USC 101 as being directed to a judicial expectation without significantly more. In particular, the Applicant argues a human mind is not capable of dividing a layer of build material into individual regions which may number in the hundreds or thousands. Secondly, the Applicant argues that there is a clearly indicate of improvement to additive manufacturing and thus does integrates the recited judicial exception into a practical application. Lastly, the Applicant argues neither the claims nor specification are “designed to monopolize the exception” whatever that exception may be. 
The Examiner respectfully disagrees. First, a human mind is capable of dividing a layer of build material into individual regions which may number in one or two. Nothing in the claimed subject matter or the specification indicates how many individual regions have to be divided into. Thus, current claimed subject matter does recite a mental process that can be practically be performed in the human mind. Second, under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Therefore, it is improper to import improvements from the specification into the claimed subject matter since claim itself does not integrate the recited judicial exception into a practical application of that exception. Mere instructions to perform adjustment of the operation based on the approximated per thermal voxel attribute cannot provide an inventive concept. Lastly, the claimed subject matter revolved around the concept of “thermal voxel” and the additional elements integrated the abstract idea into a practical application as to identify how the operation will be adjusted based on the approximated per thermal voxel attribute (See 35 USC 101 rejection above). In conclusion, the present claims are directed to an abstract ideas and does not integrated the abstract idea into a practical application. Therefore, claims 1-3, 5, 12-18, and 20-21 are rejected under 35 U.S.C. 101. 
In conclusion, 35 USC 101 rejections have been maintained in view of the Applicant’s arguments. New 35 USC 102 and 103 rejections have been established for claims 1-3, 5, and 12-15 based on the Applicant’s amendments. Newly added claims 16-21 are rejected under 35 USC 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2010/0125356 (Figure 1G and [0133]).
US10795334 (Figure 5)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744